05/13/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0456

                                            DA 19-0456
                                         _________________

MOODYS MARKET, INC.; LIQUID ENGINEERING
CORP.; STIEG RANCH, LLC; Z INC.; STORY
DISTRIBUTING CO.; VINTON CONSTRUCTION;
MONTANA ROOFING CONTRACTORS
ASSOCIATION, INC.; ACE ROOFING, LLC;
CORY SIMONS CONSTRUCTION, INC.; and
NATIONAL FEDERATION OF INDEPENDENT
BUSINESS,
                                                                     ORDER
            Plaintiffs and Appellants,

      v.

MONTANA STATE FUND, MONTANA BOARD OF
INVESTMENTS and STATE OF MONTANA,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.


                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 13 2020